Fourth Court of Appeals
                                       San Antonio, Texas
                                               April 13, 2022

                                           No. 04-22-00068-CV

                                       IN RE STATE OF TEXAS

                                     Original Mandamus Proceeding 1

                                                  ORDER

        On February 3, 2022, relator filed a petition for writ of mandamus. On March 21, 2022,
relator filed a motion to withdraw its mandamus petition based on the trial court’s entry of a final
judgment disposing of relator’s forfeiture suit. Accordingly, relator’s motion to withdraw its
petition is GRANTED and this original mandamus proceeding is DISMISSED AS MOOT.

        It is so ORDERED on April 13, 2022.



                                                       _________________________________
                                                       Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of April, 2022.

                                                       _____________________________
                                                       Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 20-04-38777-MCVAJA, styled State of Texas v. Six Hundred Eight Thousand
One Hundred Seventy-Seven Dollars and No Cents in United States Currency and 2007 Chevrolet G-3500 Van VIN#
1GAHG39U971127428, pending in the 365th Judicial District Court, Maverick County, Texas, the Honorable Amado
J. Abascal, III presiding.